Title: To George Washington from Joseph Pettingill, 14 November 1783
From: Pettingill, Joseph
To: Washington, George


                  
                     
                      May it please your Excellency.W. point. 14th Novr 1783
                  
                  I Was by your Excellency’s Command, Station’d in Boston, a Receiver of Continental Troops, raised by the Massachusetts state, from the 28th day of May 81. untill the 1st day of April 1782.  And a Muster Master from the 14th day of May 1782, ’till the 27th day of July following.  Whole Time Twelve Months and thirteen days, During my service in that Expensive Town I have not Received any Consideration—And declare on honor that I was under the Necessity of Disposing of all my State Securities, at a very low Value, up to the year 1781. 6s/8d on a pound only. to Support me while in that service—As it has been a Custom to make Consideration to all Officers doing duty out of the line of the Army, imboldens me to make this declaration—And pray that Your Excellency would be pleased to take my Case into Your Wise consideration, and grant me a Warrant for Such Compensation as your Excellency may Judge Just. I have the honor to be your Excellencys most Obedient Humble Servant
                  
                     J. Pettengill Majr
                     1st M. Regt
                  
               